The information in this case charges that Dayton Woody and Will Martin, in Craig county, on the 3d day of May, 1917, did take, steal, and carry away four cows, one heifer, and one steer, the personal property of Fred Smith, F.M. Smith, and Nellie Smith, of the total value of $300. They were jointly tried. The jury found them guilty and fixed the term of their imprisonment in the penitentiary at two years. Judgment and sentence *Page 154 
accordingly. Appealing therefrom they assign as error the following: Overruling their motion to quash the information and the demurrer thereto; the admission of certain evidence; the giving of certain instructions and the refusal to give certain instructions; and that the verdict is contrary to the law and the evidence. No brief has been filed. The case was submitted on the record.
Notwithstanding the failure to file a brief, we have examined and read the entire record. The objections to the information based upon the alleged insufficiency thereof shows the attack to be groundless, and it is unnecessary to discuss the same. There was no exception taken to any ruling of the court at the trial, except in refusing to advise the jury to acquit on the defendants' motion when the state rested its case. If the evidence for the state was true, it proves conclusively that the defendants were guilty of the crime charged. Notwithstanding the fact that the defendants testified in their own behalf that the alleged stolen cattle followed a herd of cattle that they were driving along the road, it appears that the cattle were found in the possession of the defendants 25 miles from the place they were taken from, and one of the defendants resided on a place adjoining the pasture the cattle were taken from. Two or three witnesses testified as to seeing the defendants driving the cattle. As we have so often said, this court, when considering a case on appeal, is not empowered to weigh conflicting evidence or pass upon the credibility of witnesses. The instructions of the court fully covered the law of the case and were as favorable to the defendants as the law warranted. *Page 155 
Finding no reversible error in the record, the judgment of the district court of Craig county is affirmed.
ARMSTRONG and MATSON, JJ., concur.